OPINION OF THE COURT BY
FREAR, C.J.
Assumpsit for $281.49 for moving a bouse. Defense that there was an express contract for $150. The District Magistrate so found, but on appeal the Circuit Court, jury waived, found for the full amount claimed. The question now raised by the exceptions is whether there was sufficient evidence to sustain the finding. It is probably true, as contended for the defendant, that when he testified that there was no contract, he meant no written contract and not no oral contract for $150, but, although he, the defendant, contends that there was an oral contract for $150 the plaintiff testified positively that there was no contract at all, but merely 'an offhand rough estimate or guess as to the probable cost of moving the building, before the defendant purchased it or engaged the plaintiff to move it.
The exceptions are overruled.